 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Dynamics Corporation, Electric Boat Divi-sion and United Steelworkers of America, AFL-CIO-CLC. Case 1-CA-12738January 9, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 29, 1977, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Deci-sion in this proceeding. Thereafter, General Counselfiled exceptions and a supporting brief, and theRespondent filed a brief and a supplemental brief inanswer to the General Counsel's statement of excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.1 The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing her findings.DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:A hearing was held in this proceeding June 6, 1977, inProvidence, Rhode Island. The charge was filed and servedon the Respondent February 11, 1977. The complaint wasissued March 29, 1977, and amended at the hearing. TheRespondent duly filed an answer to the complaint andamended it at the hearing.The issues are whether or not the Respondent violatedSection 8(a)(1) of the National Labor Relations Act, asamended, by threatening employee Melvin Farman that ifhe ever signed a union card he would never have a chanceof advancement, and by telling him that all employees whowore union pins would be fired sooner or later and that the234 NLRB No. 22first mistake he made was wearing a union pin; andviolated Section 8(a)(3) by discharging Farman because ofhis union activity. For the reasons detailed below, Iconclude that the allegations of the complaint are notsupported by a preponderance of the credible evidence,and recommend that the complaint be dismissed.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respon-dent, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONThe complaint alleges, and the Respondent admits, thatat all times material it has maintained a place of business atQuonset Point, Newport, Rhode Island, where it is engagedin the fabrication of steel products; the Respondentannually ships goods valued in excess of $50,000 directly topoints located outside Rhode Island, and annually receivesgoods valued in excess of $50,000 directly from pointsoutside Rhode Island. The Respondent admits, and I find,that it is an employer engaged in commerce within themeaning of the Act.I1. LABOR ORGANIZATIONThe Charging Party Union is a labor organization withinthe meaning of Section 2(5) of the Act.IIl. ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Supervisor Suzanna Ciummotold employee Melvin Farman on or about January 10,1977, that if he ever signed a union card he would neverhave a chance for advancement, on or about January 24,1977, that all employees who wore union pins would befired sooner or later, and on February 3, 1977, that the firstmistake he made was wearing a union pin, in violation ofSection 8(a)(1); and that the Respondent dischargedFarman on February 3, 1977, because he joined or assistedthe Union, in violation of Section 8(a)(3). The Respondentdenies the alleged 8(a)(1) statements were made andcontends that Farman was discharged toward the end ofhis probationary period because he was insubordinate,insolent, and vulgar toward Supervisor Ciummo andbecause his work was unsatisfactory.At its Quonset Point facility, the Respondent employsabout 5,000 employees in steel fabrication for submarinesunder contract with the U.S. Navy. There are approximate-ly 200 supervisors, 3 of whom are women. These eventschiefly involve the pipe shop where there are about 340employees, with 15 supervisors on the day shift, includingSuzanna Ciummo. The Respondent admits, and I find, thatthe following individuals are supervisors within the mean-ing of Section 2(11) of the Act: Suzanna Ciummo -supervisor, pipe shop; George Pierce -supervisor, manu-facturing control; John Watson -senior supervisor;Donald Way -general foreman, pipe shop; and ArthurFisher -pipe shop superintendent.Although employees at other facilities operated by theRespondent are represented, organizational activity among132 GENERAL DYNAMICS CORPORATIONthe Quonset Point employees most recently got underwaysometime before late December 1976. Employee-RelationsRepresentative Timothy Irvin testified without disputethat, although the Company is not in favor of unionizationat Quonset Point, there has been no overt campaign todefeat the Union.Melvin Farman received 9 weeks' training in pipefittingunder the U.S. Government CETA program at the OceanState Training Center adjacent to the Respondent's plant,where Ciummo was his instructor. The Respondent hiredhim November 15, 1976, as a pipefitter learner, with a 90-day probationary period, and assigned him to Ciummo'screw.On December 20, 1976, Farman signed an authorizationcard at his home. Thereafter he became a volunteerorganizer, and solicited employee support and signaturesaway from the plant premises. He testified that he wore a 1-1/2-inch union button and a union pen holder to work,without saying when he began to do so, that beginning onor around January 21, 1977, he wore a 2-inch volunteer-organizer button to work constantly, and that he observedno other employees in his work area wearing such abutton.'Farman did not believe Ciummo ever criticized his workbefore he wore a union button. He testified that as aprobationer he did a lot of repairs to mistakes made byother employees, and that Ciummo asked him to assistother employees if they needed help, and to show themhow to do their work. Pipefitter learner Gail Russelltestified that Ciummo told her to get help from Farman ifCiummo was not available, and that on one occasionCiummo acknowledged Farman was more knowledgeableabout a certain work function than she was. AlthoughFarman could not be exact, he believed it was after hebecame a union organizer that Ciummo began constantlynagging at and picking on him, raising her voice on someoccasions. He could not remember exactly what she saidon those occasions, but his response invariably was merelyto try to explain himself, he said.Farman testified that, during the week of January 10,1977, somewhere in the pipe shop, Ciummo told him, "if Idid sign a Union authorization card, that I wouldn't have achance for advancement in the Company." Farman alsotestified that on January 24, 3 days after he began wearinga volunteer-organizer button, and on several other occa-sions, Ciummo told him, "sooner or later anyone wearing aunion button is going to get fired, sooner or later." Farmangave the following account of his discharge on February 3,1977: He was working on loan for another supervisor thatday when employee Billy Birch came over and told himCiummo wanted him. He told Birch he would be there in 5minutes as soon as he finished a job he was in the middleof, as he had been instructed never to leave a jobuncompleted. About 5 minutes later Ciummo came up tohim accompanied by Supervisor George Pierce and startedscreaming because he had not come right away; she toldhim she was the boss and he should do things she said rightI On cross-examination, Farman could not recall whether other employ-ees in his area wore union insignia or not. Employee Gail Russell testifiedthat only Farman and employee Dan Felice wore union insignia in the pipeshop. Farman's two brothers, who are employed as pipefitters, both testifiedaway. Ciummo and Pierce said Farman was to do what shetold him to do. As he accompanied them back to hisregular work area, they encountered Senior SupervisorJohn Watson. Farman reported to Watson what hadhappened, and Watson instructed him not to leave his jobincomplete and to go back and finish it. After a huddlewith Ciummo and Pierce then, Watson told Farman to gowith Ciummo and to finish his incompleted job later.Either on their way to their work area or on their way back,Ciummo told him, "that that was the second mistake Imade, going over her head. The first one was wearing aUnion pin." Sometime later that day General ForemanDonald Way came to Farman's work station and askedhim what happened. Way then told Farman he would haveto stand by his supervisor. Way returned and informedFarman he was fired.Supervisor Ciummo flatly denied making the threateningremarks attributed to her by Farman, and denied everdiscussing the Union with him. She testified she never sawFarman wear union insignia although a number of otheremployees, as many as 50, in the pipe shop did. Shetestified that, before she became a supervisor, she signed anauthorization card for the Union and solicited employeesto join; and that some of her close friends are unionorganizers. Manufacturing Control Supervisor GeorgePierce testified he never saw Farman wear a union button.General Foreman Don Way testified that he had been amember of the Metal Trades Union from 1962 until 1969;he said the first time he ever observed Farman wearing aunion button was immediately after he was discharged.Pipe Shop Superintendent Arthur Fisher testified that hehas been a member of the Metal Trades Union since 1946and is still a member of that union, and that he has heldhigh office in it.The Respondent's evidence was as follows: Farman wasone of 12 beginning students in Ciummo's CETA class ofwhom 10, including Farman, completed the course andwere employed as probationary employees. Ciummo ratedhim as an average student, about third from the bottom.During the course she provided him and one other studentspecial help in math. General Foreman Way explained thatall CETA students who completed the course were hired.Ciummo testified it was Way who assigned Farman to hercrew, and Way testified Ciummo told him she was familiarwith Farman as he had taken some extra training in herclass and she would gladly take him on her crew becauseshe knew his problem areas and could work with him tocorrect them.Ciummo testified that just before Christmas Farman toldher he would be happy to move some rocks from herdriveway as he needed some trees from her place for wood,but no deal was made as she did not have the equipmentfor removing the rocks.Ciummo testified that Farman's performance as a pipe-fitter learner was poor, and that his attitude towardsupervision and toward taking instructions and correctionswas poor. With regard to repairing other employees'that Farman wore a volunteer-organizer button and other insignia to workevery day. One of them said that he himself, Dan Felice, and "a lot of guys"wore union buttons and that, "One time or another, almost everybody woreone.133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmistakes, Ciummo explained that on one occasion acomputer-engineering error was made which affected aconsiderable amount of production, and that Farman andother employees were put to correcting a number of parts.She also said that, as the size of the crew assigned to her forsupervision increased, she told the employees with the mostexperience including Farman to show the new people theirway around the shop and to give them help if needed onvery basic jobs and on heavy jobs. With respect to theRussell incident, Ciummo testified that on an occasion inDecember she was instructing Russell how to read a bendcard when Farman came up to them and in the presence ofmost of the crew called Ciummo a vulgar name and saidshe did not know how to read the card herself. Not wishingto create a scene in the presence of the crew, Ciummowalked away, and waited until later in the day to tellFarman not to refer to her that way and not to interruptwhen she was instructing another employee. Again, later inDecember, Ciummo said, she was working on a difficultjob with experienced pipefitter Harry Dawson when Far-man butted in on their conversation and told Dawson thatCiummo did not know how to do that job. When she toldhim to be quiet until they could get the thing straightenedout, Farman laughed and walked away.During the first week in January, Ciummo said, afterreceiving a complaint from an employee, she told Farmanit was not necessary for him to check up on otheremployees' work, and in the presence of a number of crewmembers Farman responded in a loud voice that if she didnot give a "God damn" about the job then he did noteither. On another occasion in January, after Ciummotaught an employee how to use a certain clamping device,Farman told the employee it was not necessary to use thedevice. Later that day, Ciummo explained to Farman whyshe was teaching the operation, but he responded that shedid not know her job. Also in January, when Ciummoassigned Farman to a task, he told her to go to hell, hewould not do it. Although it was a rush job, and Ciummotold Farman he must do it, she discovered at the end of theday that he had not. The next morning she asked him why,and Farman said he did not have time and besides that, thepipefitter mechanic he was working with had told him invulgar terms to ignore her. Farman added that he was fedup with Ciummo and all her orders and wanted to transferoff her crew, and Ciummo told him she would see that hegot a transfer at the end of 90 days. A couple of hours laterthat day, Ciummo invited Farman to have a cup of coffeeand asked him just what the problem was. He said he couldnot stand the job he was on any longer and that he wasunder a lot of pressure because other employees thoughtCiummo was a bitch, and he graphically described certainindecent remarks about her which he said were written onthe plant men's room wall. Ciummo suggested he erase theremarks and stop telling her about them, and askedFarman if he wanted to go back to bench work. When hesaid he did, she told him she would arrange it. Farman thenapologized for the way he had spoken to her and said hedid not really want to transfer out of her crew, that he hadbeen upset.According to Ciummo, Farman had on other occasionsembarrassed her by graphically referring to remarks on themen's room wall, telling her vulgar names he and otheremployees called her, and that the men did not reallyunderstand why they had promoted a woman to theposition of supervisor. At the same time, Farman's workperformance was poor, and he was making more than theusual number of mistakes, including making incorrectentries on cards documenting his jobs, and losing suchcards, and being resentful of her efforts to instruct andcorrect him. Ciummo conceded she never gave Farman awritten warning. But she and General Foreman Way bothtestified it was not the policy to give warnings during theprobationary period, as it was the supervisor's task to helpprobationary employees discover their problems and coun-sel them in solving them. Farman, however, was unrespon-sive to her efforts, and Ciummo sought advice fromGeneral Foreman Way as to Farman several times.Ciummo's testimony with respect to the events ofFebruary 3, the day Farman was discharged, was asfollows: Early that morning, one of Farman's jobs wasreturned by a quality control inspector for correction.Ciummo told employee Billy Birch to go down whereFarman was working on loan and tell him to come to herwork area to make a correction. An hour and a half later,the inspector asked Ciummo if the job had been fixed as itwas needed as soon as possible. Upon learning from Birchthat he had immediately delivered her message to Farman,Ciummo went to get him, asking Supervisor Pierce toaccompany her as she expected a lot of lip from Farman.Ciummo and Pierce testified that, upon their arrival atFarman's workplace, Ciummo asked Farman if he receivedher message from Birch, and Farman said he did; sheasked why he had not come, and he told her he did nothave to listen to her, she was not his supervisor, and hewanted to finish what he was working on. Pierce toldFarman that Ciummo was his supervisor, it was not for himto decide when to follow her instructions, and to just go onand do what she asked. After Farman exchanged a fewwords with Senior Supervisor Watson on the way back,Ciummo and Pierce explained what had happened, andWatson said to go ahead as they were doing. WhenFarman finished making the correction, and Ciummo wasaccompanying him back to his loan job, she told him shehad his job evaluation on her desk and was not sure whatto do about it as she was upset about his attitude andperformance and did not know how he could get a goodevaluation. Farman told Ciummo she was threatening him,and if she did not give him a decent evaluation he wouldmake everybody in the shop walk out. Ciummo then saidshe was fed up and would not tolerate any more from him,and he told Ciummo to "go f- herself." Ciummo returnedto her desk, filled out the evaluation as below average inevery respect, and wrote down "Unsatisfactory probation-ary period." She took the form to General Foreman Way.They discussed Farman's vulgarity and his total perfor-mance, and Ciummo recommended termination. Later thatmorning, Way took Ciummo into Superintendent Fisher'soffice where Farman's performance was discussed at lengthand Ciummo and Way both recommended termination.General Foreman Way characterized Ciummo as a goodsupervisor who does not tolerate a lot of nonsense and whoperforms within her budget. He said she brought numerous134 GENERAL DYNAMICS CORPORATIONcomplaints to him that Farman was just not adapting tothe system; that Farman questioned her when she tried togive him directions or correct him, questioned the system,giving her a lot of lip; and refused to cooperate in tracinglost documentation on the work. On one occasion, Waysaid, Farman had complained to him that Ciummo hassledhim, blaming him for errors that were not his fault, butupon investigation had to agree that he was to blame forthe particular incident that brought him there.After his February 3 conference with Ciummo, Way said,he advised her to think over her termination recommenda-tion and he spoke to Farman, Pierce, and Quality ControlSupervisor Lloyd Venolino. Way told Farman he could notgive his foreman a lot of lip each time she tried to correcthim as he had done for 2-1/2 months. Farman asked to betransferred to another crew, but Way explained employeeswere not transferred during their 90-day probationaryperiod because they could not get along with their foreman.Farman agreed he had given Ciummo a hard time but feltshe was out to get him. Way informed Farman thatdisciplinary action was in order including possible termina-tion, and Way would get back to him. When Wayquestioned Pierce, Pierce said Farman had a snottyattitude and he did not see why one of Way's foremenwould have to take such abuse. Venolino told Way he hadbeen present a couple of times when Ciummo tried tocorrect Farman and Farman gave her a bad time, tellingher he thought the whole system was lousy and he did notsee why he had to go back and correct something that wasnot his fault. Venolino said something should be done tochange the man's attitude, to turn him around.Way sent for Ciummo, and they agreed they had doneeverything possible in 2-1/2 months to turn Farman'sattitude around, and that he should be terminated. Wayand Superintendent Fisher testified in corroboration that,when Way and Ciummo described Farman's employmenthistory as detailed above, and made their recommendation,to Fisher, he concurred in the termination.Employee Relations Representative Irvin testified with-out dispute to the effect that termination of employees forunsatisfactory probationary periods is not uncommon atQuonset Point and that a considerable proportion of suchterminations are for inability to adapt to the system.By way of rebuttal, Farman denied ever using the vulgarand obscene words, attributed to him by Ciummo, to her oranywhere in the plant; he said he never criticized her toother employees or told her he had done so; he never wentinto the plant men's room because it was too filthy and hedid not know what was written on the wall; and he nevertold Ciummo she could not handle her job or criticized herperformance. Gail Russell testified that she once heardCiummo herself say "God damn," one of the expressions2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.Farman purportedly used in her presence to which sheobjected on religious grounds.Upon careful consideration of the above testimony andthe entire record, I find that the Respondent's witnessesadhered more closely to the truth than General Counsel'switnesses did. In the basic credibility conflict betweenFarman and Ciummo, Ciummo's demeanor was the moreimpressive for candor, while he was more evasive and lessable to recall details. Moreover, she received more precisecorroboration than Farman. Farman's brothers did notsupport him in the areas they covered as stoutly as perhapswas anticipated, and they did not squarely corroborateeach other. I do not believe Gail Russell's memory was asaccurate as she thought it was. There was no substantiationof either the alleged antiunion threats by Ciummo to whichFarman testified or any similar statements made by her toor in the presence of anyone else. And her prounionbackground and associations make it most unlikely thatshe would make such remarks or would recommend histermination on the basis of antiunion considerations. Inaddition, there is no evidence that any other supervisor ormember of management gave voice to antiunion senti-ments, and the prounion background of most of them, aswell as the absence of an overt antiunion campaign, makesit similarly unlikely that they would have condoned thetermination of Farman, or terminated him, for discrimina-tory reasons, even though the Company was not in favor ofthe facility's being unionized. In view of Ciummo's andWay's explanation of the purpose of the probationaryperiod and the Respondent's practice toward employeesduring that period, which as far as I know conforms withthe general purpose and practice, particularly where, ashere, CETA trainees are involved, it does not signify thatno written warnings were issued to Farman and that he wasnot terminated sooner than he was. Nor does his affableoffer of a private deal to break rocks for Ciummo inexchange for firewood seem inconsistent with his obviousresentment against her being in a position of authority overhim in his employment.The overwhelming weight of the credible evidence showstherefore, and I find, that Farman was terminated becausehe was insubordinate, insolent, and vulgar toward hissupervisor and because his work was unsatisfactory, as theRespondent contends.I conclude that no violations of the Act have beencommitted, and recommend that the complaint be dis-missed.Upon the foregoing findings of fact and conclusions oflaw and the entire record, I hereby issue the followingrecommended:ORDER2The complaint is dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.135